Citation Nr: 1227862	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  08-27 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for Wolff-Parkinson-White syndrome (WPW syndrome).

2.  Entitlement to a rating in excess of 10 percent for nonspecific jejunitis with mild malabsorption syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. R. dela Rosa, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1956 to January 1968.

This matter comes before the Board on appeal from an August 2006 rating decision of the Department of Veterans Affairs Regional Office (RO) in Atlanta, Georgia, that denied increased ratings for WPW syndrome and nonspecific jejunitis.

At the time of the August 2006 rating decision, the Veteran's service-connected WPW syndrome was rated 30 percent disabling.  The RO in its August 2006 decision erroneously stated that the rating of the service-connected WPW syndrome was continued as 10 percent disabling.  After the Veteran submitted his notice of disagreement with respect to the August 2006 rating decision, the RO acknowledged that it had mistakenly listed the rating as 10 percent.  A June 2008 rating decision increased the rating for WPW syndrome to 60 percent, effective April 19, 2006, the date that the Veteran filed his claim for increase.

Applicable law provides that a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  The Veteran has not withdrawn the appeal as to the issue of a disability rating greater than assigned for the service-connected WPW syndrome, therefore, the issue remains in appellate status.

VA medical records and a QTC examination were added to the Veteran's electronic Virtual VA folder.  Because the current appeal includes records that are located only in the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 





FINDINGS OF FACT

1.  The Veteran's WPW syndrome does not result in the use of an automatic implantable cardioverter-defibrillator; chronic congestive heart failure; a workload of 3 METs or less resulting in dyspnea, fatigue, angina, or syncope; left ventricular dysfunction with an ejection fraction less than 30 percent; or hospitalization for evaluation and medical therapy for sustained ventricular arrhythmia or for ventricular aneurysmectomy.

2.  The Veteran's service-connected non-specific jejunitis with mild malabsorption syndrome, also characterized as irritable colon syndrome and ulcerative colitis, has been manifested by no more than mild symptoms of irritable colon syndrome with disturbances of bowel function and occasional abdominal distress or moderate ulcerative colitis with infrequent exacerbations. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for Wolff-Parkinson-White syndrome (WPW syndrome) are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.104, Diagnostic Code 7011 (2011). 

2.  The criteria for a disability rating in excess of 10 percent for the Veteran's service-connected non-specific jejunitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.114, Diagnostic Codes 7319, 7323 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the Veteran and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence the Veteran is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the Veteran to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in June 2006, January 2008, and July 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the March 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained multiple examinations with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Veteran asserts that his service-connected WPW syndrome and jejunitis disorder are more severe than contemplated by his current 60 and 10 percent disability ratings.  

Ratings for service-connected disabilities are determined by comparing the symptoms the Veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  Also, when making determinations as to the appropriate rating to be assigned, VA must take into account the Veteran's entire medical history and circumstances.  38 C.F.R. § 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).



Wolff-Parkinson-White Syndrome

The Veteran's Wolff-Parkinson-White syndrome is rated 60 percent disabling, effective April 19, 2006, under Diagnostic Code 7011, used for rating sustained ventricular arrhythmias.  38 C.F.R. § 4.118, Diagnostic Code 7011 (2011).

That diagnostic code provides that a 60 percent rating is warranted for more than one episode of acute congestive failure in the past year; a workload greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  38 C.F.R. § 4.118, Diagnostic Code 7011 (2011).

A 100 percent rating requires an automatic implantable cardioverter-defibrillator (AICD) be in place; chronic congestive heart failure; a workload of 3 METs or less resulting in dyspnea, fatigue, angina, or syncope; left ventricular dysfunction with an ejection fraction less than 30 percent; or hospitalization for evaluation and medical therapy for sustained ventricular arrhythmia or for ventricular aneurysmectomy.  38 C.F.R. § 4.118, Diagnostic Code 7011 (2011).

VA medical records show reports of syncopal and near-syncopal episodes, dizziness, and shortness of breath.  

In June 2006, the Veteran was accorded a QTC examination to assess his arteriosclerotic heart disease.  His symptoms included shortness of breath, dizziness, blacking out, and falling out.  He reported that the symptoms occurred constantly.  He did not require a pacemaker.  His functional impairment included an inability to do normal, routine tasks such as mow the lawn, overhead lifting, cleaning his apartment, washing clothes, carrying out garbage, or other maintenance work.  He reported that he was unable to climb stairs and further reported that his symptoms occurred daily and were incapacitating.  He stated that he could not walk up an incline without experiencing shortness of breath.  A chest x-ray was within normal limits and a radiology report impression was that of a normal chest.  An EKG test indicated sinus bradycardia.  A July 2006 Echocardiogram was technically adequate and revealed no significant pericardial effusion.  

The Veteran was accorded another QTC examination in July 2008.  The Veteran reported that his WPW syndrome did not cause pain and he denied the requirement of a pacemaker.  He further reported that he was not receiving any treatment for his condition.  Arrhythmia was confirmed by EKG.  His symptoms included dizziness, passing out, and inability to climb stairs or walk up inclines.  Examination of the heart did not reveal any evidence of congestive heart failure, cardiomegaly, or cor pulmonale.  An EKG revealed first degree AV block and a chest x-ray was within normal limits.  A July 2008 radiology report revealed no acute disease of the chest.  The physician changed the Veteran's diagnosis to first degree AV block due to his subjective report of dizziness and objective abnormal EKG.  

In a January 2012 QTC examination, the Veteran reported that he was diagnosed with paroxysmal tachycardia.  His reported symptoms included shortness of breath, dizziness, syncope attacks, and fatigue.  He reported that his symptoms occurred while walking and occurred constantly.  He did not experience angina.  He reported the functional impairment of not being able to walk fast.  He also reported that he was diagnosed with hypertrophic obstructive cardiomyopathy which included symptoms of shortness of breath, syncope attacks, and fatigue.  He denied angina and dizziness.  The Veteran further reported that he had not had a cardiac arrhythmia and denied a history of infectious cardiac conditions, including rheumatic heart disease, endocarditis, pericarditis, or syphilitic heart disease.  He reported that he took continuous medication for his heart condition.  Regarding the WPW syndrome, the Veteran indicated that arrhythmias were constant.  Both EKG and a Holter monitor confirmed a diagnosis of arrhythmia.  The Veteran reported that he has never been diagnosed with a supraventricular arrhythmia.  He reported shortness of breath, dizziness, syncopal attacks, and fatigue.  He denied angina.  He also reported no congestive heart failure.  He denied a history of rheumatic heart disease.  He further denied having a heart valve replacement, ventricular aneurysmectomy, coronary bypass, angioplasty, cardiac transplant, cardiac pacemaker implant, AICD (Automatic Implantable Cardioverter Defibrillator), and myocardial infarction.  

A chest x-ray revealed cardiomegaly and an EKG showed signs of cardiac hypertrophy (left ventricle hypertrophy) and arrhythmias (bradycardia).  The EKG did not show signs of cardiac dilatation or ischemia.  There was evidence of hypertrophy documented by the EKG and chest x-ray.  There was no evidence of cardiac dilatation.  The EKG also revealed arrhythmia, hypertrophy and sinus bradycardia.  The x-ray also revealed cardiomegaly.  The Veteran's estimated METs level was greater than 5 but not greater than 7 and they physician indicated that the Veteran's METs level would be consistent with a person who has the cardiac functioning to perform activities such as walking one flight of stairs, golfing without a cart, mowing a law, and heavy yard work (digging).  At the lowest level of activity, the Veteran reported experiencing dyspnea, fatigue, dizziness, and syncope.  The physician determined that the Veteran's METs level most accurately indicated the Veteran's current cardiac function level.  The diagnosis was WPW syndrome with bradycardia type arrhythmia, confirmed by an EKG.  He also had diagnoses of hypertrophic obstructive cardiomyopathy; tachycardia, paroxysmal.  

In a February 2012 disability benefit questionnaire (DBQ), a current EKG no longer showed a diagnosis of WPW syndrome and showed a mild first degree block, which was the opposite of WPW syndrome.  A Holter monitor was normal.  The examiner noted that the Veteran's diagnoses of hypertrophic obstructive cardiomyopathy, mitral regurgitation, and coronary artery disease were the case of his current cardiac symptoms instead of his diagnosis of WPW syndrome.  Stress test results indicated a METs level of 4.7.  His ejection fraction was greater than 50 percent.  An angiogram revealed mild temporary ischemia, and EKG revealed left ventricular hypertrophy, and a Holter monitor was normal.  The Echo revealed mild asymmetric left ventricular hypertrophy, and ejection fraction of 60 percent, and stage II diastolic dysfunction mild-moderate mitral regurgitation.  A treadmill test also indicated a METs level of 4.7.

The Board finds that the criteria for a disability rating in excess of 60 percent for WPW syndrome are not met.  While the Veteran reports shortness of breath, dizziness, syncope attacks, and fatigue due to his heart disability, he denied angina and diagnostic testing revealed a workload of 4.7 METs in February 2012.  Additionally, diagnostic testing in January 2012 revealed that the Veteran's METs level was greater than 5 but not greater than 7.  The Veteran's ejection fraction was greater than 50 percent in January 2012 and was 60 percent in February 2012.  Additionally, there was no evidence of hospitalization for evaluation and medical therapy for sustained ventricular arrhythmia or for ventricular aneurysmectomy.  Furthermore, the Veteran denied having an AICD (Automatic Implantable Cardioverter Defibrillator) during the January 2012 QTC examination, and other examiner consistent show that a pacemaker was not required.  There is no other evidence of record showing that the Veteran's disability more nearly approximates the criteria for a disability rating in excess of 60 percent for his WPW syndrome.  

The Board has considered the lay statements of the Veteran that a higher rating is warranted based on the extent of his disability.  However, while those statements are competent, credible, and probative, the entirety of the evidence as discussed above does not show that the criteria for a rating in excess of 60 percent are met or approximated.  

Entitlement to an extraschedular rating has also been considered.  38 C.F.R. § 3.321(b)(1).  To determine whether referral for extraschedular consideration is warranted, first, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App 111 (2008).  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected WPW syndrome with the criteria found in the rating schedule.  The Board finds that the Veteran's WPW syndrome symptomatology is fully addressed by the rating criteria under which the disability is rated.  The Veteran has symptoms which result in a METS level and other symptoms and complaints that are contemplated by the currently assigned ratings.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability and provide for higher ratings, which are shown to be not warranted in this case.  Furthermore, the evidence does not show marked interference with employment beyond that contemplated by the assigned rating, or frequent hospitalization for the disability.  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for increased rating for WPW syndrome at any time under appeal.  Therefore, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Jejunitis

The Veteran's nonspecific jejunitis with mild malabsorption syndrome is currently rated 10 percent under Diagnostic Codes 7399-7323.  Diagnostic Code 7323 outlines the rating criteria for ulcerative colitis.  38 C.F.R. § 4.114, Diagnostic Code 7323 (2011).  

The Veteran's particular disability is not listed in the rating schedule.  However, unlisted disabilities can be rated analogously with the first two digits selected from that part of the rating schedule most closely identifying the part or system of the body involved, and the last two digits listed as 99.  38 C.F.R. §§ 4.20, 4.27 (2011).  The RO determined initially that the most closely analogous Diagnostic Code was 7323, used for rating ulcerative colitis.  

The use of terminology such as mild, moderate, or severe by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011).

In a January 2012 Board remand, the Board instructed the VA examiner to render findings as to whether the Veteran's nonspecific jejunitis was more akin to gastritis, irritable bowel syndrome, or ulcerative colitis.  

Under Diagnostic Code 7323, a 10 percent rating requires moderate ulcerative colitis with infrequent exacerbations.  A 30 percent rating requires moderately severe ulcerative colitis with frequent exacerbations.  A 60 percent rating is warranted for severe ulcerative colitis with numerous attacks a year and malnutrition and health only fair during remissions.  A 100 percent rating is warranted for pronounced ulcerative colitis resulting in marked malnutrition, anemia, and general debility or with serious complication as liver abscess.  38 C.F.R. § 4.114, Diagnostic Code 7323 (2011).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011). 

VA medical records, such as an April 2005 colonoscopy, show small, non-bleeding internal hemorrhoids.  The colonoscopy was otherwise normal.  In a May 2005 mental health note, the Veteran denied nausea, vomiting, constipation, diarrhea, melena, and bright red blood per rectum.  VA medical records also show the Veteran denied weight loss.

During a June 2006 QTC examination, the Veteran reported that he was placed on a special diet to avoid spicy foods and dairy products.  He reported that he had flare-ups when he experienced stress or ate inappropriate food.  Additionally, he experienced rectal bleeding once or twice per month and reported that his physician was aware of his reported symptoms.  The examiner noted that the Veteran did not have a hernia.  The examiner noted that the Veteran's functional impairment with respect to the colitis was listed as inability to sit for periods greater than 10 minutes, constipation, inability to sit on hard surfaces, and intermittent periods where the Veteran had to lay down because of abdominal discomfort and pain.  The Veteran reported that he was told he had a diagnosis of Crohn's disease.  He denied any surgical procedures for colitis but reported a history of flatus, constipation, and distension.  Physical examination revealed no hepatosplenomegaly palpable.  The epigastric region was non-tender to palpation and there was no evidence of hernia.  A rectal examination was normal with good sphincter tone and no evidence of gross visible blood.  No hemorrhoids were visualized.  The physician noted no change in diagnosis from colitis.  The examiner found the Veteran had flatus, abdominal distension, constipation, rectal discomfort, pain necessitating lying down periodically, rectal bleeding once or twice per month, and objectively at the time of examination, his abdomen was non-tender and non-distended, his bowel sounds were normal to auscultation, and the epigastric region was non-tender to palpation.  The Veteran reported that his intermittent rectal bleeding was chronic in nature.  

During a February 2012 disability benefit questionnaire examination, the Veteran reported that his jejunitis was under good control.  He denied frequent episodes of hospitalization.  He reported that his jejunitis was aggravated by dairy products and stress and alleviated by diet.  There was no effect on the Veteran's occupation, home life, or activities of daily living noted.  The present pain level was zero and his average pain was zero.  The Veteran denied hospitalizations and current physical therapy.  A colonoscopy was within normal limits and showed no lesions.  The examiner opined that the Veteran's condition was not akin to gastritis or ulcerative colitis.  The examiner opined that the Veteran's condition was akin to irritable bowel syndrome with mild problems.  The examiner found that the Veteran was currently doing well but had slight blood twice a month on toilet paper.  

Under Diagnostic Code 7319, used for rating irritable colon syndrome including spastic colitis and mucous colitis, a rating of 0 percent is assigned for mild symptoms with disturbance of bowel function with occasional episodes of abdominal distress.  A rating of 10 percent is assigned for moderate symptoms with frequent episodes of bowel disturbance with abdominal distress.  A rating of 30 percent is assigned for severe symptoms with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319 (2011).

The Board finds that the evidence does not support the assignment of a rating in excess of 10 percent at any time considered under this appeal.  The evidence does not show that the Veteran had moderately severe ulcerative colitis with frequent exacerbations.  The Veteran reported that he had flare-ups when he experienced stress or ate inappropriate food and further reported that his jejunitis was aggravated by dairy products and stress and alleviated by diet.  Moreover, the evidence does not indicate that the Veteran has severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation and more or less constant abdominal distress.  While the Veteran reported a medical history of constipation, VA medical records show that he denied diarrhea.  Additionally, the Board notes that the Veteran has reported that his jejunitis was under good control and has generally reported only intermittent symptomatology.  

The Board finds it significant that the Veteran has not indicated a worsening of his symptomatology and has denied weight loss, hospitalization, and physical therapy.  The Board finds the February 2012 VA examiner's finding of no impact on the Veteran's occupation, home life, and activities of daily living as significant evidence against a finding of abdominal distress.  Moreover, the June 2006 examiner noted the Veteran's limitations included an inability to sit for periods greater than 10 minutes, constipation, inability to sit on hard surfaces, and intermittent periods where the Veteran had to lay down because of abdominal discomfort and pain  Together, those findings do not suggest symptoms which can be characterized as more than moderate ulcerative colitis or more than mild irritable colon syndrome and there is no evidence of more or less constant abdominal distress.  

The Board has reviewed the remaining diagnostic codes for digestive system disabilities and finds that the evidence does not support a rating under any alternate diagnostic code relevant to the conditions at issue.  38 C.F.R. § 4.118 (2011).  The Board has also considered whether the Veteran is entitled to a staged rating for his service-connected disorder.  Hart v. Mansfield, 21 Vet. App. 505 (2009).  However, the Board finds that the Veteran's disorder does not warrant a rating in excess of 10 percent for any time during the period on appeal.

In addition, the regulations provide that separate ratings cannot be assigned under Diagnostic Codes 7301 to 7329, 7331, 7342, and 7345 to 7348 will not be combined with each other.  A single rating will be assigned under the Diagnostic Code which reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants that rating.  38 C.F.R. § 4.118 (2011).  However, the Board finds that elevation to the next higher rating is not warranted because the severity of the disability does not warrant elevation.  The same symptoms were considered under the different Diagnostic Code, rather than the symptoms of separate disabilities being considered under different diagnostic codes.  Therefore, a rating no higher than 10 percent is warranted under either diagnostic code and considers the symptomatology as a whole in warranting that rating, with no uncompensated symptomatology to be considered to warrant any additional or elevated rating.  To assign any additional or higher rating would be impermissible pyramiding.  38 C.F.R. § 4.14 (2011).

The Board has considered the lay statements of the Veteran that a higher rating is warranted based on the extent of his disability, however, while these statements are competent, credible, and probative, the entirety of the evidence as discussed above does not show that the criteria for a rating in excess of 10 percent are met or approximated.  

Entitlement to an extraschedular rating has also been considered.  38 C.F.R. § 3.321(b)(1).  To determine whether referral for extraschedular consideration is warranted, first, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App 111 (2008).  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected nonspecific jejunitis with mild malabsorption syndrome disability with the criteria found in the rating schedule.  The Board finds that the Veteran's nonspecific jejunitis with mild malabsorption syndrome symptomatology is fully addressed by the rating criteria under which digestive disabilities are rated.  The Veteran's symptoms which result in an inability to sit for periods greater than 10 minutes, constipation, inability to sit on hard surfaces, and intermittent periods where the Veteran had to lay down because of abdominal discomfort and pain, are contemplated by the currently assigned ratings.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to a rating in excess of 10 percent for any time during the appeal period.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).



ORDER

Entitlement to a rating in excess of 60 percent for Wolff-Parkinson-White syndrome (WPW syndrome) is denied.

Entitlement to a rating in excess of 10 percent for nonspecific jejunitis with mild malabsorption syndrome is denied.  



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


